USCA11 Case: 20-11752    Date Filed: 12/30/2020   Page: 1 of 8



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11752
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:18-cv-00603-HTC



DARRELL EDGECOMB,

                                                           Plaintiff-Appellant,

                                  versus


COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                           (December 30, 2020)

Before MARTIN, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11752      Date Filed: 12/30/2020    Page: 2 of 8



      Darrell Edgecomb (“Edgecomb”) appeals the district court’s order affirming

the Social Security Commissioner’s (“Commissioner”) denial of his applications

for a period of disability and disability insurance benefits. He argues on appeal

that the Administrative Law Judge (“ALJ”) erred in evaluating Dr. George Slade’s

opinion because she failed to explain why she diverged from Dr. Slade’s opinion

that he could stand for only 30 minutes at a time and walk for only 45 minutes at a

time. He further argues that the error was not harmless because the record does not

show that there would be work available with the limitations that Dr. Slade

described.

      In a social security case, we review the agency’s legal conclusions de novo,

and its factual findings to determine whether they are supported by substantial

evidence. Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir.

2007). “Substantial evidence is more than a scintilla and is such relevant evidence

as a reasonable person would accept as adequate to support a conclusion.”

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). “We may

not decide the facts anew, reweigh the evidence, or substitute our judgment for that

of the Commissioner.” Id. (quotation marks and brackets omitted). We have

applied the harmless error doctrine to Social Security appeals. See Diorio v.

Heckler, 721 F.2d 726, 728 (11th Cir. 1983).




                                          2
          USCA11 Case: 20-11752       Date Filed: 12/30/2020    Page: 3 of 8



      A disability is defined as an “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

      An individual claiming Social Security disability benefits must prove that

she is disabled. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). The

Social Security regulations establish a five-step, “sequential” process for

determining whether a claimant is disabled. 20 C.F.R. § 416.920(a)(1).

Throughout the process, the burden is on the claimant to introduce evidence in

support of her application for benefits. Ellison v. Barnhart, 355 F.3d 1272, 1276

(11th Cir. 2003). If an ALJ finds a claimant disabled or not disabled at any given

step, the ALJ does not go on to the next step. 20 C.F.R. § 416.920(a)(4). At the

first step, the ALJ must determine whether the claimant is currently engaged in

substantial gainful activity. Id. § 416.920(a)(4)(i), (b). At the second step, the ALJ

must determine whether the impairment or combination of impairments for which

the claimant allegedly suffers is “severe.” Id. § 416.920(a)(4)(ii), (c). At the third

step, the ALJ must decide whether the claimant’s severe impairments meet or

medically equal a listed impairment. Id. § 416.920(a)(4)(iii), (d). Where, as here,

the ALJ finds that the claimant’s severe impairments do not meet or equal a listed

impairment, the ALJ must then determine, at step four, whether she has the


                                           3
          USCA11 Case: 20-11752       Date Filed: 12/30/2020   Page: 4 of 8



residual functional capacity (“RFC”) to perform her past relevant work. Id.

§ 416.920(a)(4)(iv), (e)-(f). “[RFC] is an assessment . . . of a claimant’s remaining

ability to do work despite his impairments.” Lewis v. Callahan, 125 F.3d 1436,

1440 (11th Cir. 1997). If the claimant cannot perform her past relevant work, the

ALJ must then determine, at step five, whether the claimant’s RFC permits her to

perform other work that exists in the national economy. 20 C.F.R.

§ 416.920(a)(4)(v), (g). Finally, the burden shifts back to the claimant to prove she

is unable to perform the jobs suggested by the Commissioner. Hale v. Bowen, 831
F.2d 1007, 1011 (11th Cir. 1987).

      The ALJ may reject the opinion of any physician if the evidence supports a

contrary conclusion. Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985). In

assessing medical evidence, an ALJ is required to state with particularity the

weight he gave the different medical opinions and the reasons therefor. Sharfarz v.

Bowen, 825 F.2d 278, 279 (11th Cir. 1987). However, there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his

decision, so long as the ALJ’s decision was not a broad rejection that did not

enable the court to conclude that the ALJ considered the claimant’s medical

condition as a whole. Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005).

When the ALJ fails to state with some measure of clarity the grounds for the

decision, we will decline to affirm “simply because some rationale might have


                                          4
            USCA11 Case: 20-11752     Date Filed: 12/30/2020   Page: 5 of 8



supported the ALJ’s conclusion.” Winschel, 631 F.3d at 1179 (quotation marks

omitted).

      The Commissioner, not a claimant’s physician, is responsible for

determining whether the claimant is statutorily disabled. 20 C.F.R.

§ 404.1527(d)(1). Specifically, “[a] statement by a medical source that [a claimant

is] ‘disabled’ or ‘unable to work’ does not mean that [the Commissioner] will

determine that [the claimant is] disabled.” Id.

      “In order for a vocational expert’s testimony to constitute substantial

evidence, the ALJ must pose a hypothetical question which comprises all of the

claimant’s impairments.” Winschel, 631 F.3d at 1180 (quotation marks omitted).

The assessment of a claimant’s RFC is “based on all the relevant evidence in [the

claimant’s] case record” and not simply on medical opinions. See 20 C.F.R.

§ 404.1545(a)(1). Although a claimant may provide a statement containing a

physician’s opinion of her remaining capabilities, the ALJ will evaluate such a

statement in light of the other evidence presented and the ultimate determination of

disability is reserved for the ALJ. 20 C.F.R §§ 404.1513, 404.1527, 404.1545.

      Here, the ALJ did not commit reversible error by failing to explain the

exclusion of Dr. George Slade’s finding that Edgecomb was capable of standing

for 30 minutes at a time and walking 45 minutes at a time from her RFC

assessment. The ALJ’s decision was not a broad rejection of Dr. Slade’s opinion


                                          5
          USCA11 Case: 20-11752        Date Filed: 12/30/2020    Page: 6 of 8



and made clear that the ALJ considered Edgecomb’s medical condition as a whole,

because the ALJ described Dr. Slade’s opinion, including the standing and walking

limitations, and then stated that she gave it substantial weight because it was

consistent with her own subjective findings and generally consistent with the other

objective medical evidence. Rather, the ALJ declined to include the limitations

that Edgecomb was capable of standing for 30 minutes at a time and walking 45

minutes at a time in the hypotheticals as posed to the VE because she determined

that including a sit/stand option was sufficient to address the frequency Edgecomb

needed to change positions within the 3 hours of standing or of sitting. This is

supported by the ALJ’s statement that, even though there was no evidence in the

record that a cane and walker were medically necessary, she had provided

Edgecomb with a “sit/stand option” in the RFC and that the VE determined he

would still be able to perform other work. The ALJ’s failure to address that portion

of Dr. Slade’s opinion itself is not reversible error, given that the ALJ is not

required to specifically refer to every piece of evidence so long as the decision was

not a broad rejection of the medical opinion and it makes clear that the ALJ

considered Edgecomb’s medical condition as a whole. Dyer, 395 F.3d at 1211.

      Further, any error by the ALJ was harmless because there was no evidence

that the jobs suggested by the Commissioner could not be performed by

Edgecomb, even considering the limitations not referenced by the ALJ. The VE


                                           6
          USCA11 Case: 20-11752       Date Filed: 12/30/2020    Page: 7 of 8



testified that the jobs available to Edgecomb—ticket seller, routing clerk, and

convenience store cashier—could be performed sitting or standing. (AR at 379).

The reasonable implication of the ALJ’s inclusion of a “sit/stand option” was that

the option would be at Edgecomb’s own volition. Thus, the frequency that

Edgecomb would need to alternate positions did not impact the VE’s determination

of which jobs Edgecomb could perform. The sit/stand option satisfied Edgecomb’s

needs as described by Dr. Slade, as he could do any of the jobs suggested by the

VE sitting or standing, and it is implied that he could stand for 30 minutes at a time

and sit as needed. The jobs suggested by the VE did not require walking, as

implied by the VE’s comment that they could be done sitting or standing, so the

failure of the ALJ to include the limitation that Edgecomb could walk for 45

minutes without stopping was also harmless. Edgecomb did not offer any evidence

that he could not perform the jobs identified by the VE based on his ability to sit or

stand for any period of time, and thus did not satisfy his burden of showing that he

could not perform the jobs proposed by the VE. Hale, 831 F.2d at 1011. Thus,

there is no need for the ALJ to clarify whether a person with the limitations

described in Dr. Slade’s opinion would be capable of performing the jobs that the

VE identified. Therefore, any error committed by the ALJ in failing to explain her

exclusion of one portion of Dr. Slade’s opinion from the hypotheticals was

harmless. Diorio, 721 F.2d at 728.


                                          7
  USCA11 Case: 20-11752   Date Filed: 12/30/2020   Page: 8 of 8



AFFIRMED.




                              8